 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9
     (Additional counsel listed on signature page)
10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13

14   UNITED STATES OF AMERICA, et al., ex            2:12-CV-1699 KJM EFB
     rel. LOYD F. SCHMUCKLEY, JR.,
15                                                   PARTIES’ JOINT MOTION TO
                                 Plaintiffs,         EXTEND TIME FOR PARTIES TO
16                                                   MEET AND CONFER RE:
                    v.                               DEFENDANT’S 11TH AFFIRMATIVE
17                                                   DEFENSE (IMPROPER DEFENDANT);
                                                     ORDER
18   RITE AID CORPORATION,
                                                     Related to ECF No. 187, 188
19                               Defendant.
20
     STATE OF CALIFORNIA ex rel. LOYD F.
21   SCHMUCKLEY, JR.,
22                               Plaintiff,
23                  v.
24   RITE AID CORPORATION,
25                               Defendant.
26

27

28

                   PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                                DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT)
 1       PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND
                    CONFER RE: DEFENDANT’S 11TH AFFIRMATIVE
 2                       DEFENSE (IMPROPER DEFENDANT)
 3          TO THE HONORABLE COURT:

 4          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.

 5   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid

 6   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through

 7   their respective counsel of record, for good cause shown, hereby request this Court to extend

 8   time for Parties to meet and confer regarding Rite Aid’s Eleventh Affirmative Defense (Improper

 9   Defendant) set forth in Rite Aid’s First Amended Answer to Relator’s First Amended Complaint

10   [ECF NO. 146]1.

11          On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning

12   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187.

13          On February 8, 2019, the Parties filed a joint statement setting forth their agreement that

14   more time is warranted to continue to address, and hopefully resolve, the issues and present them

15   to the Court at a more appropriate time. ECF No. 188 (“Joint Statement”). In the Joint

16   Statement, the Parties proposed to the Court that the Plaintiffs should have until July 15, 2019 to

17   either stipulate with Rite Aid for an agreed-upon amendment to correct the naming of Rite Aid in

18   this matter, or to otherwise seek leave of the Court to amend their pleadings to do so. Id. at 1.

19   Plaintiffs further agreed that they would not file a motion to add a new defendant during this

20   time until July 15, 2019, or earlier upon exhaustion of good-faith discussions. The Parties noted

21   that the proposed timeline factored in the scheduling relating to Rite Aid’s motion challenging

22   Plaintiffs’ sampling methodology and design, hearing of which the Court originally set for June

23   28, 2019. Id. at 1, n.2.

24          On June 18, 2019, the Court, on its own motion, moved the hearing date of Rite Aid’s

25   motion challenging Plaintiffs’ sampling methodology and design to July 12, 2019 and reset any

26   remaining filing deadlines. ECF No. 219.

27
            1
             The same affirmative defense is set forth by Defendant as the Thirteenth Affirmative
28   Defense in its First Amended Answer to the State’s Complaint-in-Intervention [ECF No. 147].
                                                  1
                   PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                       DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1          After a June 26, 2019 conference call, considering that the Parties will need to prepare
 2   and file on July 5, 2019 their remaining motion papers and prepare for the hearing set for July
 3   12, 2019, the Parties in good faith believe that more time is warranted to allow them to further
 4   meet and confer about Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). Issues
 5   that the parties will need to continue to discuss, and request more time to resolve, in connection
 6   with a potential stipulation include:
 7                    whether the Parties will agree that pleadings in the case will be amended pursuant
 8                     to Federal Rule of Civil Procedure (“Rule”) 15(c) to substitute Thrifty Payless,
 9                     Inc. d/b/a Rite Aid, a California Corporation, as the defendant in this action in the
10                     place of Rite Aid Corporation, a Delaware Corporation;
11                    whether all of Rite Aid’s prior discovery responses, representations, and
12                     stipulations would bind any newly named defendant as if it had originally
13                     appeared as the defendant in this action from the outset;
14                    whether the amendment shall relate back to the original pleadings for all
15                     purposes, including applicable statutes of limitation; and
16                    how discovery requests to Rite Aid and/or any newly named defendant would be
17                     addressed.
18          Based on the above, the Parties therefore jointly submit that good cause exists to extend
19   the deadline for the Parties to complete the above meet-and-confer process from July 15, 2019 to
20   August 26, 2019. The Parties maintain their respective positions and reservations of rights as set
21   forth in the Joint Statement while these discussions contine. ECF No. 188 at 3-4. The Parties
22   also maintain that no Party may claim prejudice based on the extended discussions in connection
23   with a motion to amend the pleadings under Rule 15(c).
24          ///
25

26

27

28
                                                     2
                      PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                          DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1                                       Respectfully submitted,
 2                                       XAVIER BECERRA
     Dated:                              Attorney General of the State of California
 3
                                         By      /s/ Emmanuel R. Salazar
 4
                                              Emmanuel R. Salazar
 5                                            Deputy Attorney General
                                              Attorneys for Plaintiff-Intervenor STATE OF
 6                                            CALIFORNIA
 7

 8                                       WATERS & KRAUS, LLP
     Dated:
 9                                       By     /s/ Wm. Paul Lawrence, II
                                                (as authorized on 6/28/2019)
10                                            Wm. Paul Lawrence, II (Pro hac vice)
                                              Washington D.C. Metro Office
11
                                              37163 Mountville Road
12                                            Middleburg, VA 20117
                                              Telephone: (540) 687-6999
13                                            Fax: (540) 687-5457
                                              E-mail: plawrence@waterskraus.com
14                                            Attorneys for Qui Tam Plaintiff
                                              LOYD F. SCHMUCKLEY, JR.
15

16                                       MORGAN, LEWIS & BOCKIUS LLP
     Dated:
17                                       By      /s/ Michael Q. Eagan, Jr.
                                                (as authorized on 6/28/2019)
18                                            Benjamin P. Smith
19                                            Michael Q. Eagan, Jr.
                                              One Market, Spear Street Tower
20                                            San Francisco, CA 94105-1596
                                              Telephone: +1.415.442.1000
21                                            Fax: +1.415.442.1001
                                              E-mail: michael.eagan@morganlewis.com
22
                                              Attorneys for Defendant
23                                            RITE AID CORPORATION

24

25

26

27

28
                                             3
              PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                  DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1                                               ORDER
 2          The Court, having considered the Parties’ Joint Motion to Extend Time for Parties to
 3   Meet and Confer re: Defendant’s 11th Affirmative Defense (Improper Defendant), finds good
 4   cause and ORDERS THAT Plaintiffs shall have until August 26, 2019 to either stipulate with
 5   Defendant for an agreed-upon amendment to correct the naming of Defendant in this matter, or
 6   to otherwise seek leave of the Court to amend their pleadings.
 7          IT IS SO ORDERED.
 8   DATED: July 8, 2019.
 9

10                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                  PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                      DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
